OFFICE     OF THE   ATTORNEY      GENERAL     OF TEXAS
                                  AUSTIN




Bon. George 8. Cox, IL D.
State $salth Orrioer
Au&tin,     Texa 8

Dear Sir:




      Realth       and s



                                                  d revenue    stampa.
                                                 ust we oolleotsd
                                                 0, registrations
                                                a now raised the
                                           mai use this $5,500.00


                           e of facts,    you ask the opinion      of this
                            tollowlng    questions:




     8.   Whether you can opand th& $54,000.00 as appropriat-
ed by ths Lsgiolature   ror the present ilsoal year without be-
ing oheoked by the Comptroller   rrom day to day and month to
month to determine ii the earnings of the Bedding Dlrielon
equal its,expenditures.
                                                                    160


BOIL &Ol?gOiY. COX,F&&e2


       3.   Xbether, if it be determined that the 35,500.OO
is not available     under the appropriation  for the present
fiacpl    year, that sum will revert to the Goneral Revenue
Sund or ~111 be bald In the General Revenue i‘und to the
oredit of the Bedding plvision      subject to being appropriated
at a later     date.

     The pertinent provisions   of Senate Bill 200, Aat. of
the 46th Legislature, Eegular Sesei’.n, are as follows:
          t
          Yiection a.   Proceeds placed in General Fund:
           *All moneys obtained from the sale of stamps,
     foes and other moneys aolleated     in the admlnistra-
     tion of this act shall be payable to the department,
     and when collected   shall thereafter   be transmitted
     to the State Treasury and be pleaod in the General
     Zuundand be appropriated    out In such anount that
     zay- be deemed neoessary by the Lc::islature.     In
     the administration   cf this enactmeat the regular
     departmental appropriation    5511 will be adopted.
               “Sea.
                Sa, There is hereby appropriated     inme-
     diately      of .the general fund of the State
                  out
     TrOaStUy not otheralse appropriated   a sum Or
     $lO,OOO.OO to aarry   out the purposes and protisions
     of this act ror the remainder of the fiscal    year
     ending Au&ust 31, 1939, such funds to be disbursed
     by order or the state Bealth Offiaer and the
     Treasurer of this state.
               Vet.
                  8b.  The several sums of money hsrein
     sgeoified   or so muah thereof ae may be necessary,
     are hereby appropriated     out of any moneys in the
     State Treasury not otherxlse     appropriated   to carry
     out the purposee and provisions     of this act for
     the two year period be&inning September 1, 1939,
     and ending August 31, 1941: . ..*      (Tiere r0ii0w8 an
     itemized appropriation    for the use of the department,
     totaling  for the fiscal    year ending August Zl, 1940,
     the sum or Q34,400.00,   and for the fiaoal      year end-
     ing August 31, 1941, the total SUlc 0r $28,350.00).
           *Sec. PC.   The expenditure 0r any money8 under
     this act shall never exceed the amount     of  money
     obtained from the colleation     of money required by
     any rs2, permit, lloenss or re;iatration      required
     by the provialonz   of t:,ia act.”
Bon.   George   W. Cox,   ?age   3.



      As held in our opinion O-1311, it TRIS contemplated
by the Legislature    that, to inaugurate the SovcrnmcntaI
scrvloc   ?rovidcd by Senate Bill 200, there should be made
avallnblc   for lm~~edlate use by your department, extending
t0 the end Of the .IisOal year,August 31, 1939, the SUBI or
I10,000.    ThCr8aftC& lt was contemplated that the dcpart-
ment should be self-supporting,    and that the amount or its
expenditures    should not exceed the amount of lta rcoclpts.
       It hollows,   for the reasons stated ln opinion O-1311,
that it Was not intended that the expenditure       of the #IG,GGG
original   appropriation   should be controlled   by the reoelpts
oollacted   by the Bedding Dlvlslon.     The service ncocasarlIy
oould not be inaugurated without cxpcndlturcs       being made
prior to the aollcotlon     of any receipts   by the department,
and to apply Section 80 to the $10,000 appropriation,
thcrctorc,    would be to place a construction    upon the Act
that would prevent the administration       of the not and dcreat
the leglslatlve    intent.
      It will be observed that the Act does not create a
spcoial  “bedding” fund, but provides that the rcoclpts
or the department shall be placed in the Gcncrsl Fund. It
1s intended and provided,    by the Legislature,    that the
cxpcndlturcc   of the Bedding Dlvielon,    after August 31 1939,
shall not exceed tbe receipts    oollected    in administer i ng
the Aot, and, of’ course,   that no amount may be expended by
the Bedding Division   in cxoess or the maximum fixed by
the Legislature   ln the appropriations    oontalned in the Act.
The amount of the receipts    nnder the Aot~ 1s to be detennlned
from  the inauguration  of the division,    and not from the date
when .lta ;lO,OOO appropriation   expired.
      The question 1s not one of availability      of the reoclpts
or the department prior to August 31, 1939, for expenditure,
but of their availability   as a measuring    stfok to determine
how much of the money appropriated     for the use of the Bedding
Division may be expended by it.     There 1s nothing in the
Act requiring   that only the recclpts    of the division   after
Au&ust 31, 1939, may be used to,measure the avallablllty
of appropriated   funds ror expenditures,    and a reasonable
interpretation   of the Aot oompcla the oonclualon      that it
was not thus lntendcd by the Legislature.
      In response to your second question,      you are advlscd
that the limitation   placed by the Laeislaturc     on the CX-
pendlturc of appropriated    funds by the Bedding Dlvlslon,
that such expendlturcs    shall not exceed the rcoclPt3     of the
Hon. George X. Cox,    Page 4.


dfrislon,   of neoceafty  rcqulrce    that an acouratc ohcok or
the total rcoclpte    of the dlvlsion,      balanoed against its
total oxpcndlturca,    be kept.     It follows    that'rro warrant
zui~ybe i8eUCd by the Comptroller against your approprlatlona
unless your total. rsoelpts     cxoeed your total expenditures
by the amount oi thc.~airant      at the tlm its :ssuan&c la
rcqueetcd.
                                        Yours very truly
                                   ATTOFCIEY   C2::EFLILOF TEXAE

                                                 .
                                           *cp;-Le/ ,
                                   BY
                                                B. W. Fairchild
                                                      Aesietant

FG7F:pbp




                                                                     .,.